 

EXCHANGE AGREEMENT

            THIS AGREEMENT is made as of this 23rd day of March, 2013, by and
among BRAZIL MINING, INC., a Delaware corporation (“BMI”), and BRAZIL MINERALS,
INC., a Nevada corporation (“BMIX” and collectively with BMI,  the “Parties”).

 

            WHEREAS, as of the date of this Agreement, BMI owns a 55% equity
interest in Mineração Duas Barras Ltda. (“Duas Barras”), a company legally
organized and operating in the Federative Republic of Brazil (“Brazil”); 

 

            WHEREAS, on January 2, 2013, BMIX exercised an option to acquire
from BMI for $800,000 in cash a 20% share of the monthly diamond production that
BMI actually receives in respect of BMI’s 55% equity interest in Duas Barras
(the “Equity Interest”);

 

            WHEREAS, the Parties believe that it is desirable and in their
mutual best interests that, upon the terms and conditions set forth herein, BMI
sell, transfer, and convey to a Brazilian subsidiary of BMIX the entire Equity
Interest.

 

            NOW, THEREFORE, in consideration of the foregoing and the following
mutual covenants and agreements the “Parties” agree as follows:

 

ARTICLE I

 

THE TRANSACTION

 

1.1       The Exchange. On the Closing Date, and at the Closing Time, as defined
herein, subject in all instances to each of the terms, conditions, provisions
and limitations contained in this Agreement, BMI shall sell, transfer, and
convey to the BMIX Subsidiary (as such term is hereinafter defined), the rights
to all profits, losses and appreciation or depreciation and all other economic
and voting interests of any kind in the entire Equity Interest, including all
rights and obligations appurtenant thereto, and BMIX shall assume all financial
obligations of BMI relating to the Equity Interest, in exchange for the issuance
by BMIX to BMI of an aggregate of 1,000,000 shares of Common Stock, par value
$.001 per share, of BMIX (the “BMIX Shares”).  Upon the request of BMIX, BMI
shall, in accordance with the applicable laws and regulations of Brazil and
state and municipal codes, perform all that is necessary to enable the transfer
to the BMIX Subsidiary of record title ownership of the entire Equity Interest
(“Title Transfer”).  While the Title Transfer has not occurred, BMI shall, in
accordance with the applicable laws and regulations of Brazil and state and
municipal codes, operationally administer the Equity Interest for the benefit of
BMIX; the specific mechanisms of this administration shall be detailed between
BMI and BMIX in separate agreements as the case may be and involve payment to
BMI of BMI’s out of pocket expenses. It is the intent of the parties that the
BMIX Subsidiary shall be the beneficial owner of the entire Equity Interest and
BMI shall be the nominee of BMIX Subsidiary regarding the entire Equity Interest
until such time as record title to the entire Equity Interest is transferred to
the BMIX Subsidiary. The events set forth in this Section 1.1 shall be referred
to herein as the “Exchange.” Immediately upon consummation of the Exchange, the
Option Agreement, dated as of December 19, 2012 between the Parties, shall be
deemed to be terminated and no longer of any force or effect.

 

1


 

--------------------------------------------------------------------------------

 

 

 

1.2       Closing.           The Closing hereunder shall take place at the
offices of Ofsink, PLLC, 900 Third Avenue, 5th Floor, New York, New York 10022
or at such other place as the Parties may agree upon, on a date to be set by the
Parties, which shall be no later than five days after the satisfaction by the
Parties of all conditions to closing set forth in Article IV.  The date and time
on which the closing occurs shall be the Closing Date and Closing Time,
respectively.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF BMIX

 

            BMIX represents and warrants to BMI, as follows:

2.1        Due Authorization.    This Agreement has been duly and validly
executed and delivered by BMIX and constitutes a valid and binding Agreement of
BMIX enforceable in accordance with its terms, except as such enforceability may
be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to or affecting
creditors generally. BMIX has all requisite entity power and authority to enter
into and carry out this Agreement and to consummate the Exchange.

2.2       Absence of Breach; No Consents.      The execution, delivery, and
performance of this Agreement, and the performance by BMIX of its obligations
hereunder, do not, nor will with the giving of notice or passage of time or
both:

2.2.1    conflict with or result in a breach of any of the provisions of the
Articles of Incorporation of BMIX, as amended to date, or the Nevada Revised
Statutes;

2.2.2    contravene any law, ordinance, rule, or regulation of any State or
Commonwealth or political subdivision of either or of the United States, or
contravene any order, writ, judgment, injunction, decree, determination, or
award of any court or other authority having jurisdiction, or cause the
suspension or revocation of any authorization, consent, approval, or license,
presently in effect, which affects or binds, BMIX or any of its material
properties;

2.2.3    conflict with, result in termination of, contravene, constitute a
default under, give to others any rights of termination or cancellation of, or
accelerate the performance required by or maturity of, result in the creation of
any lien or loss of any rights, or result in a material breach of, or default
under, any material indenture,  loan,  credit agreement, mortgage, deed of
trust, note, bond, franchise, lease, contract or any other agreement or
instrument binding upon BMIX, or to which  BMIX is subject; or

 

 

2


 

--------------------------------------------------------------------------------

 



2.4.4    require the authorization, consent, approval, or license of, or the
submission of any notice, report or other filing with, any third party,
including any governmental agency.          



 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BMI

 

            BMI represents and warrants to BMIX, as follows:

3.1       Due Authorization.     This Agreement has been duly and validly
executed and delivered by BMI and constitutes a valid and binding Agreement
enforceable in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to or affecting
creditors generally. 

3.2       Absence of Breach; No Consents.      The execution, delivery, and
performance of this Agreement, and the performance by BMI of its obligations
hereunder, does not nor will with the giving of notice or passage of time or
both:

3.2.1    contravene any law, ordinance, rule, or regulation of any State or
Commonwealth or political subdivision of either or of the United States, or
contravene any order, writ, judgment, injunction, decree, determination, or
award of any court or other authority having jurisdiction, or cause the
suspension or revocation of any authorization, consent, approval, or license,
presently in effect, which affects or binds, BMI;

3.2.2    conflict with, result in termination of, contravene, constitute a
default under, give to others any rights of termination or cancellation of, or
accelerate the performance required by or maturity of, result in the creation of
any lien or loss of any rights, or result in a material breach of or default
under any material indenture, loan, credit agreement, mortgage, deed of trust,
note, bond, franchise, lease, contract or any other agreement or instrument
binding upon BMI; or

3.2.3    require the authorization, consent, approval, or license of, or the
submission of any notice, report or other filing with, any third party,
including any governmental agency.

3.3       Investment Representations.    

            3.3.1    Acquisition for Own Account. The BMIX Shares to be received
by BMI hereunder will be acquired for investment for BMI’s own account, not as a
nominee or agent, and not with a view to the public resale or distribution
thereof, and BMI has no present intention of selling, granting any participation
in, or otherwise distributing the same, except that BMI may dividend all or a
portion of the BMIX Shares to BMI’s shareholders. 

            3.3.2    Restricted Securities. BMI understands that the BMIX Shares
being issued to it are characterized as “restricted securities” under the
Securities Act of 1933, as amended (the “1933 Act”), inasmuch as they is being
acquired from BMIX in a transaction not involving a public offering and that
under the 1933 Act and applicable regulations thereunder such securities may be
resold without registration under the 1933 Act only in certain limited
circumstances.  In this connection, BMI represents that BMI is familiar with
Rule 144 promulgated under the 1933 Act, and understand the resale limitations
imposed thereby and by the 1933 Act.

 

3


 

--------------------------------------------------------------------------------

 

 

 

ARTICLE IV

 

CONDITIONS TO CLOSING


4.1       Conditions to Obligations of the Parties. The obligations of the
Parties to effect the Exchange shall be subject to the fulfillment at or prior
to the Closing of the following conditions, unless waived by the appropriate
Party:

            4.1.1    There shall not be in effect a preliminary or permanent
injunction or other order by any federal or state court which prohibits the
consummation of the Exchange;

            4.1.2    Each of the Parties to this Agreement shall have performed
in all material respects each of its agreements and obligations contained in
this Agreement and required to be performed on or prior to the Closing and shall
have complied with all material requirements, rules, and regulations of all
regulatory authorities having jurisdiction relating to the Exchange; and

            4.1.3    The representations and warranties of each of the other
Parties to this Agreement set forth in this Agreement shall be true in all
material respects as of the date of this Agreement and as if made as of such
time.

4.2       Conditions to Obligations of BMIX. The obligations of BMIX to effect
the Exchange shall be subject to the fulfillment at or prior to the Closing of
the additional following conditions, unless waived by BMIX:

             4.2.1   BMIX shall have formed and organized a Brazilian
subsidiary, 99.99% of the equity of which shall be owned by BMIX (the “BMIX
Subsidiary”);

            4.2.2    BMIX shall have received from BMI and any other person,
firm or entity all such fully signed Brazilian documents and instruments as
shall be necessary to transfer to BMIX or the BMIX Subsidiary good title, free
and clear of all liens and encumbrances, to the Equity Interest and to all
contracts and agreements appurtenant thereto.

            4.2.3    BMIX shall have received, on and as of the Closing Date,
such other closing documents and instruments as BMIX shall reasonably request,
in each case reasonably satisfactory in form and substance to BMIX and its U.S.
and/or Brazilian counsel.

 

4


 

--------------------------------------------------------------------------------

 

 

4.3       Conditions to Obligations of BMI. The obligations of BMI to effect the
Exchange shall be subject to the fulfillment at or prior to the Closing of the
additional following conditions, unless waived by BMI:

            4.3.1  BMIX shall have formed and organized the BMIX Subsidiary;

            4.3.2  BMIX shall have assumed from BMI all obligations of BMI under
all documents and agreements pertaining to Duas Barras and the Equity Interest
and BMI shall have received from BMIX an indemnification, in form and substance
satisfactory to BMI, against all such liabilities and obligations;

            4.3.3    BMI shall have received, free and clear of all liens,
pledges or encumbrances, a certificate representing all of the BMIX Shares.

            4.3.4    BMI shall have received, on and as of the Closing Date,
such other closing documents and instruments as BMI shall reasonably request, in
each case reasonably satisfactory in form and substance to BMI and its counsel.

ARTICLE V

POST-CLOSING COVENANT

5.1 Duas Barras Financial Statements. Not later than sixty (60) days before the
deadline for BMIX to file with the Securities and Exchange Commission the
requisite financial statements of Duas Barras in order that BMIX meet its filing
obligations as a result of the consummation of the Exchange, BMI shall cause
there to be prepared and delivered to BMIX the audited financial statements of
Duas Barras, as well as any unaudited financial statements of Duas Barras and 
pro forma financial statements regarding the Exchange. BMIX shall pay the entire
expense for the preparation, audit and delivery of such financial statements.

 

ARTICLE VI

 

GENERAL PROVISIONS


6.1      Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.2       Miscellaneous. This Agreement:

 

            6.2.1    and the other agreements and instruments executed and
delivered in connection herewith constitute the entire agreement and supersede
all other prior agreements and understandings, both written and oral, between
the Parties, with respect to the subject matter hereof, except as specifically
provided otherwise or referred to herein, so that no such external or separate
agreements relating to the subject matter of this Agreement shall have any
effect or be binding, unless the same is referred to specifically in this
Agreement or is executed by the Parties after the date hereof;

 

        

5


 

--------------------------------------------------------------------------------

 

 

   

            6.2.2 is not intended to confer upon any other person, other than to
the Parties hereto and their respective heirs, successors and permitted assigns,
any rights or remedies hereunder;

 

            6.2.3    shall not be assigned by operation of law or otherwise;

 

            6.2.4    shall be governed in all respects, including validity,
interpretation and effect, by the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof, provided, the
corporate laws of the State of Nevada shall govern all issues concerning the
relative rights of BMIX and its shareholders; and

 

            6.2.5    shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors, assigns, heirs and legal
representatives;

 

6.3       Counterparts. This Agreement may be executed in two or more
counterparts which together shall constitute a single agreement.

 

6.4    Severability.  If any provision, including any phrase, sentence, clause,
section or subsection of this Agreement is invalid, inoperative or unenforceable
for any reason, such provision shall be valid and enforceable to the fullest
extent permitted by law and such circumstances shall not have the effect of
rendering such provision in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative or unenforceable to any extent whatsoever.

 

 

6


 

--------------------------------------------------------------------------------

 

 

 

 

 

            IN WITNESS WHEREOF, the undersigned parties have caused this
Agreement to be signed on the date first written above by their respective
officers thereunto duly authorized.

BRAZIL MINERALS, INC.

             

 

By:__/s/ Marc
Fogassa_________                                                                                          
 

            Name: Marc Fogassa

            Title: Chief Executive Officer

 

 

BRAZIL MINING, INC.

 

 

By__/s/ Marc Fogassa__________ 

            Name: Marc Fogassa

            Title: Chief Executive Officer

 

7

 